BRECKENRIDGE, Presiding Judge.
Theodore Heflin filed a petition for writ of habeas corpus, challenging his commitment to jail upon an order of criminal contempt issued by intervenor, the Honorable Anthony J. Romano, Associate Circuit Judge of Jackson County. Mr. Heflin contends that Judge Romano erred by finding him to be in criminal contempt for violating orders which were beyond the jurisdiction of the court which issued them, since Mr. Heflin could not be held in contempt for violating void orders. Mr. Heflin also contends that the underlying orders were issued in violation of the separation of powers doctrine, and that the order of criminal contempt was erroneous because he received defective notice of the underlying show cause hearing, and because there was no evidence of willfulness or contumacy on his part.
In a companion case, State ex rel. Mohart v. Romano, 924 S.W.2d 587 (Mo.App.W.D.1996), this court ruled that a similar order of contempt issued against Mr. Heflin’s supervisor was void because it was based upon the violation of underlying orders which were themselves coram non judice and void. That case is controlling here.
Accordingly, the petition for writ of habeas corpus is granted, and Mr. Heflin is ordered discharged.
All concur.